Citation Nr: 0839461	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-42 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral leg 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a bilateral ankle 
pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.

In February 2008, the Board remanded this case to the Appeals 
Management Center (AMC) for further development, and the case 
has been returned to the Board for additional review.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.





REMAND

In September 2008, the veteran requested a hearing at a local 
VA office before a Member of the Board.  Pursuant to 38 
C.F.R. § 20.700 (2008), a hearing on appeal will be granted 
if an appellant, or an appellant's representative acting on 
his or her behalf, expresses a desire to appear in person.  
The Board shall decide an appeal only after affording the 
appellant an opportunity for a hearing.  38 U.S.C.A. § 
7107(b) (West 2002 & Supp. 2008).

In the case at hand, the appellant has already testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in June 2007.  However, since this hearing, new 
evidence, including an April 2008 VA examination report, has 
been added to the record.  Given the length of time that has 
elapsed since the veteran's earlier hearing, and considering 
that there is new evidence that was not of record at the time 
of the June 2007 hearing, the Board finds good cause to 
schedule the veteran for another Board hearing.  
Nevertheless, he is hereby apprised of the fact that, 
pursuant to 38 C.F.R. § 20.707 (2008), the undersigned shall 
participate in the final determination of the claim based on 
having conducted the 2007 hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at his 
local VA office.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification should 
be documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




